DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on May 20, 2021.  As directed by the amendment, Claims 1-3, 6-9, 11-13, and 15-20 are pending in the instant application.
Regarding the Office Action filed January 21, 2021:
Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but they are not persuasive.
Regarding the cited paragraph from the Specification in the Affidavit, Applicant points to the Specification of the present invention, citing Page 9, Lines 12-24, believing Examiner ignored this disclosure, which states “it is considered to be of importance to restrict the ability of the volume of liquid contained in the cavity to support capillary waves” and “it is considered that such capillary waves would otherwise be responsible for the formation of relatively large droplets” (Affidavit: Pages 2-3).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, the specification does not indicate that specific dimensions of 500 micrometers or less is required to suppress these capillary waves and reduce the formation of relatively large droplets.  As stated before, Applicant admits the cavity size of 500 µm is a mere preference (Specification: Page 9, Lines 4-9) and the size and characteristics of the droplets are not being claimed.  
Regarding Nazarzadeh in the Affidavit, Applicant brings up the Nazarzadeh et al. (2017) reference to explain the phenomenon where the droplet size decreases with the decreasing cavity diameter.  Applicant explains this as being advantageous for delivery of drugs.  Applicant goes further to say that the use of cavities less than 500 micrometers in diameter provides a significant technical benefit since it produces a small average droplet size with a distribution that is advantageously narrow (Affidavit: Pages 3-7).
Examiner respectfully disagrees with this argument.  Indeed, the Nazarzadeh reference does show the importance of having a decrease in cavity size.  However, as stated before, Applicant is providing evidence outside of the disclosure that is not being claimed.  The discussion about cavities of bigger sizes being unfavorable for nebulization is not being claimed 
Regarding Ishigami in the Affidavit, Applicant reproduced the device of Ishigami and measured the droplet size distribution of the device.  The Applicant found that because of the geometry of the notches, it does not result in any control of the size of the aerosol generated which leads to the generation of large capillary waves and to large droplets.  Therefore, Applicant argues that the droplet size distribution in Ishigami is significantly different from the droplet size distribution of the present invention since Ishigami is dominated by large droplets (Affidavit: Pages 7-16).
Examiner respectfully disagrees with this argument.  As stated before, Applicant is arguing features that are not being claimed.  Based on what the Affidavit presents, it appears to show that the Ishigami reference does produce the desired droplet size of 1-5 µm, as shown in the leftmost peaks of the graph, which Applicant has pointed out as being useful for lung delivery (Affidavit: Figs R4 and R5).  Additionally, Fig R6 is said to be the device without the notches which appears to show less of the desired droplet size of 1-5 µm.  If this is the case, Applicant’s experiment appears to support the idea that the additional notches of the Ishigami references does provide a benefit of increasing the number of droplets of the desired droplet size 
Regarding Ishigami in the Remarks, Applicant repeated the arguments of the Affidavit to argue against Examiner’s claims that the production of these large capillary waves is “mere speculation”.  Applicant further argues that the one of ordinary skill in the art would not be motivated to change the structures of Ishigami to improve droplet size characteristics (Remarks: Pages 6-19).
Examiner respectfully disagrees with this argument.  As stated before, the Affidavit seems to support the idea of why one of ordinary skill in the art would want to not only add notches to the device, but also change the notches through routine experimentation to find the desired droplet size.  The reason why Examiner indicated the production of these capillary waves as being “mere speculation” is because Applicant has yet to establish that the specific dimensions of the cavity size being 500 micrometers or less are able to suppress these large capillary waves and therefore, reduce the large droplets.  Applicant has yet to make that direct connection of the dimensions with this phenomenon and had to rely on a later published paper to support this idea.  

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Weitz reference is only teaching that the dimensions it discloses are known dimensions that can be varied by one of ordinary skill in the art.  As stated before, Applicant admits that these dimensions are mere preferences (Specification: Page 9, Lines 4-9) and has yet to establish that the cavity size of less than 500 micrometers has a direct connection with the suppression of large capillary waves and large droplets.  Ishigami already establishes that the notches on the device are capable of producing stably generating fine particles (Ishigami: paragraph 0006).  Through Ishigami, there is a motivation for one of ordinary skill in the art to add these notches as a way to produce the desired fine particles.  Weitz goes further to teach specific dimensions known in the art for one of ordinary skill in the art to select and experiment to achieve specific droplet sizes.  
Applicant’s arguments regarding the dependent claims have been fully considered and have been fully addressed by Examiner’s responses above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 11-13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2012/114076) in view of Ishigami et al. (Machine Translated Version of JP 2011005294) and Weitz et al. (US 2013/0213488).
Regarding Claim 1, Wilson discloses a device (apparatus of Fig 13) for the preparation of nebulised droplets, the device having: a surface acoustic wave (SAW) transmission surface (surface of 26, Fig 13; piezoelectric layer and/or superstrate, Page 15, paragraph 3, Lines 1-4); a SAW transducer (22, Fig 13; transducer electrode structure formed on piezoelectric layer, Page 15, paragraph 2, Lines 1-10) that generates and propagates SAWs (24, Fig 13) along the SAW transmission surface (22 generates a SAW and the SAW induces Lamb waves; Page 47, 
Wilson fails to disclose cavities provided in an array of cavities opening at the SAW transmission surface for containing a liquid, wherein a maximum dimension of the cavities in a direction perpendicular to a depth of the cavities is less than 500 µm, wherein, in operation, the SAWs propagating along the SAW transmission surface interact with the liquid in the cavities to produce nebulised droplets of the liquid.
However, Ishigami, of the same field of endeavor, teaches a surface acoustic wave atomization apparatus (paragraph 0001) including cavities provided in an array of cavities (4, Fig 4; a plurality of notches can be formed, paragraph 0010) opening at the SAW transmission surface for containing a liquid (5, Fig 4; liquid 5 introduced to 4, paragraph 0016, Lines 6-11), wherein, in operation, the SAWs propagating along the SAW transmission surface interact with the liquid in the cavities to produce nebulised droplets of the liquid (liquid on substrate surface can be used for atomization, surface acoustic wave propagates and liquid is distributed over a long distance with optimum thickness efficiently made as microparticles, paragraph 0016, Lines 10-14) to easily supply the liquid, keep a stable balance between supply amount and atomization amount, and a large amount of electric power can be achieved with less power (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add cavities or notches to the transmission surface to hold the liquid, as taught by Ishigami, to easily supply the liquid, keep a stable balance between supply amount and atomization amount, and a large amount of electric power can be achieved with less power (Ishigami: paragraph 0006).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channels or notches of Wilson-Ishigami combination, as taught by Weitz, since these are known dimensions for a fluid channel which can be varied by one of ordinary skill in the art (Weitz: paragraph 0069).  It should be pointed out that Applicant has provided no criticality behind the dimensions of the cavities since Applicant admits that these dimensions are mere preferences (Specification: Page 9, Lines 4-9).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention can make the cavities be less than 500 µm based on preference.
Regarding Claim 2, Wilson-Ishigami-Weitz combination teaches the SAW transmission surface is a surface of a superstrate (Wilson: manipulation surface may be a surface of a superstrate coupled to the piezoelectric layer, Page 15, paragraph 4) coupled to the SAW transducer (Wilson: transducer electrode structure formed on piezoelectric layer, Page 15, paragraph 3, Lines 1-4).

Regarding Claim 6, Wilson-Ishigami-Weitz combination teaches the cavities are closed at an end distal from the SAW transmission surface (Ishigami: 4 is closed by the walls of 4 on sides which are at the bottom end of 2, Fig 1b; Weitz: channel can be covered or uncovered, paragraph 0068, Lines 1-5).
Regarding Claim 7, Wilson-Ishigami-Weitz combination teaches the cavities are open at an end distal from the SAW transmission surface (Ishigami: 4 is open at the bottom end of 2, Fig 1b; Weitz: channel can be covered or uncovered, paragraph 0068, Lines 1-5).
Regarding Claim 8, Wilson-Ishigami-Weitz combination teaches the cavities have substantially the same dimensions (Ishigami: notches 4 are the same shape or dimensions, Figs 4 and 5; numbers of notches can be two or four or more, paragraph 0025; Weitz: number of channels and shape of channels can be varied by any method, paragraph 0069).
Regarding Claim 9, Wilson-Ishigami-Weitz combination teaches the array of cavities is an ordered array (Ishigami: 4 is an ordered array, Figs 4-5; Weitz: two or more channels can be positioned inside, adjacent, intersect each other, paragraph 0069).
Regarding Claim 11, Wilson-Ishigami-Weitz combination teaches each cavity has an interior surface (Ishigami: interior surface of 4, Figs 4-5), said interior surface of the cavities being chemically, physically or electrically modified in order to promote the containment of the liquid in the cavities (Wilson: scattering elements form a void that can be filled with a different solid or liquid material to allow droplets to move across the scattering elements, Page 18, 
Regarding Claim 12, Wilson-Ishigami-Weitz combination teaches the SAW transmission surface is chemically, physically or electrically modified in order to promote the containment of the liquid in the cavities (Wilson: piezoelectric layer may be in the form of a composite material which is patterned very precisely to a desired shape including arrays of SAW scattering elements in the form of a phononic structure, Page 24, paragraph 6; SAW scattering elements are formed partially within the superstrate, Page 17, paragraph 5; droplet actuation is dependent upon geometric design and elastic contrast within the phononic crystal, Page 52, paragraph 3, Lines 6-11; Weitz: components can be coated to expose desired chemical functionality to fluids that contact interior channel walls, materials used to coat interior walls of fluid channels can be desirably selected, paragraph 0072).
Regarding Claim 13, Wilson-Ishigami-Weitz combination teaches a plurality of arrays of cavities, operable to contribute to a rate of nebulisation of liquid from the device (Ishigami: number of notches 4 can be two or four or more, paragraph 0025; balance between supply amount and atomization amount is kept stable, paragraph 0006; Weitz: number of channels and shape of channels can be varied by any method, paragraph 0069).
Regarding Claim 15, Wilson discloses a method for the preparation of nebulised droplets, the method including: providing a device (apparatus of Fig 13) having a surface acoustic wave 
Wilson fails to disclose cavities provided in an array of cavities opening at the SAW transmission surface, wherein a maximum dimension of the cavities in a direction perpendicular to a depth of the cavities is less than 500 µm; containing a liquid in the cavities; and causing the SAWs to propagate along the SAW transmission surface to interact with the liquid in the cavities to produce nebulised droplets of the liquid.
However, Ishigami, of the same field of endeavor, teaches a surface acoustic wave atomization apparatus (paragraph 0001) including cavities provided in an array of cavities (4, Fig 4; a plurality of notches can be formed, paragraph 0010) opening at the SAW transmission surface, containing a liquid (5, Fig 4; liquid 5 introduced to 4, paragraph 0016, Lines 6-11) in the cavities; and causing the SAWs to propagate along the SAW transmission surface to interact with the liquid in the cavities to produce nebulised droplets of the liquid (liquid on substrate surface can be used for atomization, surface acoustic wave propagates and liquid is distributed over a long distance with optimum thickness efficiently made as microparticles, paragraph 0016, Lines 10-14) to easily supply the liquid, keep a stable balance between supply amount and atomization amount, and a large amount of electric power can be achieved with less power (paragraph 0006).

Additionally, Weitz, of the same field of endeavor, teaches manipulation of droplets using surface acoustic waves (Abstract) including wherein a maximum dimension (size of channel, paragraph 0069) of cavities (channel, paragraph 0069; number of channels can be varied, paragraph 0069; channel can be covered or uncovered, paragraph 0068, Lines 1-5) in a direction (direction perpendicular to fluid flow, paragraph 0069) perpendicular to a depth (the depth being parallel to the fluid flow, paragraph 0069) of the cavities is less than 500 µm (channel may be any size including less than 500 microns, paragraph 0069) since these are known dimensions for a fluid channel which can be varied by one of ordinary skill in the art (paragraph 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channels or notches of Wilson-Ishigami combination, as taught by Weitz, since these are known dimensions for a fluid channel which can be varied by one of ordinary skill in the art (Weitz: paragraph 0069).  It should be pointed out that Applicant has provided no criticality behind the dimensions of the cavities since Applicant admits that these dimensions are mere preferences (Specification: Page 9, Lines 4-9).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention can make the cavities be less than 500 µm based on preference.

Regarding Claim 19, Wilson-Ishigami-Weitz combination teaches the step of supplying the liquid for nebulisation after the device is provided and before the step of containing the liquid in the cavities (Wilson: droplet placed in a cavity of the superstrate, Page 48, paragraph 4, Lines 7-11; plume of droplets nebulized on the surface of the superstrate, Page 48, paragraph 4, Lines 7-11; Ishigami: liquid introduced to notch 4, paragraph 0016, Lines 6-11).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2012/114076), Ishigami et al. (Machine Translated Version of JP 2011005294), and Weitz et al. (US 2013/0213488) as applied to Claim 15, and in further view of Williams et al. (US 2003/0085952).
Regarding Claim 16, Wilson-Ishigami-Weitz combination teaches the claimed invention of Claim 15.  Wilson-Ishigami-Weitz combination also teaches the SAW transmission surface is facing upwards (Wilson: surface of 26 is facing upwards, Fig 13; Ishigami: surface of 2 is facing upwards, Figs 1 and 4).  Wilson-Ishigami-Weitz combination fails to teach when the SAW transmission surface is facing upwards, the liquid is contained in the cavities such that a free surface of the liquid is below the level of the SAW transmission surface.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cavities of Wilson-Ishigami-Weitz combination to have shelf regions above the cavities to maintain the height of the contact points between the liquid and inner well which ensures the free surface at 995 is zero and that droplets are ejected at a predictable direction (Williams: paragraphs 0092 and 0093) and the free surface is stabilized to avoid waves that can misdirect the liquid droplets (Williams: paragraph 0046).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2012/114076), Ishigami et al. (Machine Translated Version of JP 2011005294), and Weitz et al. (US 2013/0213488) as applied to Claim 15, and in further view of Ivri et al. (US 5,586,550).
Regarding Claim 18, Wilson-Ishigami-Weitz combination teaches wherein operation of the device results in a nebulized plume of droplets (Wilson: plume of droplets nebulized on the surface of the superstrate, Page 48, paragraph 4, Lines 7-11).  Wilson-Ishigami-Weitz 
However, Ivri, of the same field of endeavor, teaches an apparatus for the delivery of therapeutic liquids to the respiratory system of a patient including wherein operation of the device results in a nebulized plume of droplets with a respirable fraction of at least 80%, the respirable fraction corresponding to the droplets having a diameter in a range of 1-5 µm (the invention is able to produce a respirable fraction of more than about 80%, Column 3, Lines 15-20; respirable fraction is defined as the fraction of the mass of aerosol droplets falling within the range from 1 micrometers to 6 micrometers, Column 1, Lines 36-40; 94.99% of the particles produced by the apparatus were in the range from 1 to 6 micrometers) through the use of tapered apertures (Column 4, Lines 3-15; Fig 6) which produces 10 times more droplets than apertures with straight cylindrical walls to make dosing control more accurate and easy, to improve efficiency of delivery, maintain consistent droplet size, reduce waste of droplets, and reduce costs (Column 2, Lines 13-29).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cavities of Wilson-Ishigami-Weitz combination to be tapered, as taught by Ivri, to make dosing control more accurate and easy, to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2012/114076) in view of Ishigami et al. (Machine Translated Version of JP 2011005294), Weitz et al. (US 2013/0213488), and Friend et al. (US 2012/0187209).
Regarding Claim 20, Wilson discloses a method for the preparation of nebulised droplets and their delivery to a subject for therapeutic treatment, the method including: providing a device (apparatus of Fig 13) having a surface acoustic wave (SAW) transmission surface (surface of 26, Fig 13; piezoelectric layer and/or superstrate, Page 15, paragraph 3, Lines 1-4), a SAW transducer (22, Fig 13; transducer electrode structure formed on piezoelectric layer, Page 15, paragraph 2, Lines 1-10) that generates and propagates SAWs (24, Fig 13) along the SAW transmission surface (22 generates a SAW and the SAW induces Lamb waves; Page 47, paragraph 2, Lines 1-6; Lamb waves propagate, Page 45, paragraph 4, Lines 1-2).  Wilson also 
Wilson fails to disclose cavities provided in an array of cavities opening at the SAW transmission surface, wherein a maximum dimension of the cavities in a direction perpendicular to a depth of the cavities is less than 500 µm; containing a liquid in the cavities; causing the SAWs to propagate along the SAW transmission surface to interact with the liquid in the cavities to produce nebulised droplets of the liquid; and delivery of the nebulised droplets to the subject for therapeutic treatment by inhalation.
However, Ishigami, of the same field of endeavor, teaches a surface acoustic wave atomization apparatus (paragraph 0001) including cavities provided in an array of cavities (4, Fig 4; a plurality of notches can be formed, paragraph 0010) opening at the SAW transmission surface, containing a liquid (5, Fig 4; liquid 5 introduced to 4, paragraph 0016, Lines 6-11) in the cavities; and causing the SAWs to propagate along the SAW transmission surface to interact with the liquid in the cavities to produce nebulised droplets of the liquid (liquid on substrate surface can be used for atomization, surface acoustic wave propagates and liquid is distributed over a long distance with optimum thickness efficiently made as microparticles, paragraph 0016, Lines 10-14) to easily supply the liquid, keep a stable balance between supply amount and atomization amount, and a large amount of electric power can be achieved with less power (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add cavities or notches to the transmission surface to hold the liquid, as taught by Ishigami, to easily supply the liquid, keep a stable balance 
Wilson-Ishigami combination fails to teach wherein a maximum dimension of the cavities in a direction perpendicular to a depth of the cavities is less than 500 µm.
However, Weitz, of the same field of endeavor, teaches manipulation of droplets using surface acoustic waves (Abstract) including wherein a maximum dimension (size of channel, paragraph 0069) of cavities (channel, paragraph 0069; number of channels can be varied, paragraph 0069; channel can be covered or uncovered, paragraph 0068, Lines 1-5) in a direction (direction perpendicular to fluid flow, paragraph 0069) perpendicular to a depth (the depth being parallel to the fluid flow, paragraph 0069) of the cavities is less than 500 µm (channel may be any size including less than 500 microns, paragraph 0069) since these are known dimensions for a fluid channel which can be varied by one of ordinary skill in the art (paragraph 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channels or notches of Wilson-Ishigami combination, as taught by Weitz, since these are known dimensions for a fluid channel which can be varied by one of ordinary skill in the art (Weitz: paragraph 0069).  It should be pointed out that Applicant has provided no criticality behind the dimensions of the cavities since Applicant admits that these dimensions are mere preferences (Specification: Page 9, Lines 4-9).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention can make the cavities be less than 500 µm based on preference.
Wilson-Ishigami-Weitz combination fails to teach delivery of the nebulised droplets to the subject for therapeutic treatment by inhalation.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the apparatus of Wilson-Ishigami-Weitz combination for therapeutic treatment of a subject, as taught by Friend, to save power, transmit power efficiently, and reduce the risk of denaturing molecules or lysing cells (Friend: paragraph 0027).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785